DETAILED ACTION
	This is a non-final Office action in response to communications received on 02/23/2021.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 02/23/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statements filed on 02/23/2021 has been received and is acknowledged. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,499,340 B1 (hereinafter, "Lin").

The instant application is directed to a system and method of power-saving mode for battery powered devices, as depicted in FIG. 1A of the application which is reproduced on the following page: 


    PNG
    media_image1.png
    405
    498
    media_image1.png
    Greyscale

The primary reference of Lin is directed to a method and system for configuring a power saving mode of a modem using a real-time clock, and representative FIG. 5 is reproduced below:

    PNG
    media_image2.png
    442
    615
    media_image2.png
    Greyscale

As to claim 1:
	Lin discloses the following limitations of claim 1, as follows:
1.  A method, comprising: 
establishing, by a user equipment device (UE), a communication session with a wireless network (Lin, Col. 10 discloses that EPS session management (ESM) protocol is used to establish a session between a UE and a network);
performing one of: receiving, by the UE from the wireless network, a message that includes power- saving mode (PSM) scheduling data for scheduling a PSM at the UE, or triggering, by the UE, a pre-scheduled PSM event locally scheduled at the UE (Lin, Col. 8 discloses that a UE includes a real-time clock (RTC) that provides an indication of the time of day that is used by the UE to schedule a time for the UE to enter a power saving mode, i.e., at a pre-scheduled time);
	interrupting, by the UE at a first time based on the PSM scheduling data or the pre- scheduled PSM event, a supply of power to a modem of the UE (Lin, fig. 6, step 640 depicts sending at a first time (with the first time being determined by the UE based on RTC clock) an indication to a switch to interrupt power to a modem); and 
providing, by the UE based on the PSM scheduling data or the pre-scheduled PSM event at a second time that is subsequent to the first time, power to the modem (Lin, fig. 6, step 645 depicts sending at a second time that is subsequent to the first time (with the second time being determined by the UE based on the RTC clock) an indication to a switch to power on the modem).
Lin does not directly disclose in Col. 10 that the session is established right towards the beginning of the call, but rather focuses on establishing a session after the UE exits power save mode.  But, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lin to include establishing a session when a call is initiated without the UE having entered or exited power save mode because any process that can be performed when a particular condition is satisfied (e.g., when UE exits power save mode) could be modified to be performed unconditionally or based on another condition (e.g., when a call is initiated between UE and network without the UE having even entered or exited power saving mode).


As to claim 2:
	Lin discloses the limitations of claim 1, and further discloses the limitations of claim 2, as follows:
2. The method of claim 1, further comprising: 
storing, by the UE based on the PSM scheduling data or the pre-scheduled PSM event, at least one of session credentials or security keys associated with the communication session in a non-volatile memory (Lin, Col. 10 discloses that UE stores/retrieves non-access stratum (NAS) protocol context for EPS sessions from/to non-volatile memory, for example, information related to mobility, authentication, and/or security (that leads to an inference that security keys are stored), while Lin, Col. 13 discloses that the information in the NAS protocol context is used for establishing a data session with a network);
retrieving, upon providing power to the modem, the at least one of session credentials or security keys from the non-volatile memory (Lin, Col. 10 discloses that UE retrieves non-access stratum (NAS) protocol context for EPS sessions from non-volatile memory, for example, information related to mobility, authentication, and/or security (in other words, security keys)); and 
re-establishing, by the modem, the communication session with the wireless network using the retrieved at least one of session credentials or security keys (Lin, Col. 10 discloses that upon exiting the power saving mode, UE loads a non-access stratum (NAS) protocol context from non-volatile memory to establish a EPS session.  See, also, Lin, Col. 13 that discloses that depending on whether the NAS protocol context is stale or not, the UE may not initiate an attach request procedure, and may initiate a service request instead, thereby reducing delay and conserving network resources during establishing the session, i.e., improve the efficiency during session reestablishment if a session had been established previously and is not stale). 

As to claim 3:
	Lin discloses the limitations of claim 1, and further discloses the limitations of claim 3, as follows:
3. The method of claim 1, 
wherein interrupting the supply of power to the modem further -22-Attorney Docket No. 0080-1229 comprises: opening a switch that is connected between a battery and the modem to interrupt power to the modem (Lin, Fig. 5, element 510 discloses instructing a switch to disconnect battery to a modem);

As to claim 4:
	Lin discloses the limitations of claim 1, and further discloses the limitations of claim 4, as follows:
4. The method of claim 3, 
wherein providing power to the modem comprises: closing the switch that is connected between the battery and the modem to provide the power to the modem  (Lin, Fig. 4, element 470 discloses instructing a switch to connect battery to a modem).  


As to claim 8:
	Lin discloses the limitations of claim 8, as follows:
8. A user equipment device (UE), comprising: 
a modem configured to: establish a communication session with a wireless network (Lin, Col. 10 discloses that a EPS session management (ESM) is used to establish a session between a UE and a network); and 
a controller configured to: 
perform one of: -23-Attorney Docket No. 0080-1229 receive, from the wireless network via the modem, a message that includes power-saving mode (PSM) scheduling data for scheduling a PSM at the UE, or trigger a pre-scheduled PSM event locally scheduled at the UE (Lin, Col. 8 discloses that a UE includes a real-time clock (RTC) that provides an indication of the time of day that is used by the UE to schedule a time for the UE to enter a power saving mode, i.e., at a pre-scheduled time);
interrupt, at a first time based on the PSM scheduling data or the pre-scheduled PSM event, power to the modem (Lin, fig. 6, step 640 depicts sending at a first time (with the first time determined by the UE based on RTC clock) an indication to a switch to interrupt power to a modem); and 
provide, based on the PSM scheduling data or the pre-scheduled PSM event at a second time that is subsequent to the first time, power to the modem (Lin, fig. 6, step 645 depicts sending at a second time that is subsequent to the first time (that is based on RTC clock as determined by the UE) an indication to a switch to provide power to a modem).
Lin does not directly disclose in Col. 10 that the session is established right towards the beginning of the call, but rather focuses on establishing a session after the UE exits power save mode.  But, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lin to include establishing a session when a call is initiated without the UE having entered or exited power save mode because any process that can be performed when a particular condition is satisfied (e.g., when UE exits power save mode) could be modified to be performed unconditionally or based on another condition (e.g., when a call is initiated between UE and network without the UE having even entered or exited power saving mode).


As to claim 10:
	Lin discloses the limitations of claim 8, and further discloses the limitations of claim 10, as follows:
10. The UE of claim 8, further comprising: 
a battery connected to the modem (Lin, Fig, 5, element 430), 
wherein the controller (Lin, Fig, 5, element 440), when interrupting power to the modem, is further configured to: 
open a switch that is connected between the battery and the modem to interrupt the power to the modem (Lin, fig. 6, step 640 depicts sending at a first time (that is based on RTC clock as determined by the UE) an indication to a switch to interrupt power to a modem); 


As to claim 11:
	Lin discloses the limitations of claim 8, and further discloses the limitations of claim 11, as follows:
11. The UE of claim 10, 
wherein the controller, when providing power to the modem, is further configured to: close the switch that is connected between the battery and the modem (Lin, fig. 6, step 645 depicts sending at a first time (that is based on RTC clock as determined by the UE) an indication to a switch to switch on power to a modem).
  

As to claim 12:
	Lin discloses the limitations of claim 12, as follows:
12. The UE of claim 8, further comprising: 
a non-volatile memory; and -24-Attorney Docket No. 0080-1229 
wherein the modem is further configured to: 
store, based on the PSM scheduling data or the pre-scheduled PSM event, at least one of session credentials or security keys associated with the communication session in the non-volatile memory (Lin, Col. 10 discloses that UE stores/retrieves non-access stratum (NAS) protocol context for EPS sessions from/to non-volatile memory, for example, information related to mobility, authentication, and/or security (that leads to an inference that security keys are stored), while Lin, Col. 13 discloses that the information in the NAS protocol context is used for establishing a data session with a network), 
retrieve, upon providing the power to the modem, the at least one of the session credentials or security keys from the non-volatile memory (Lin, Col. 10 discloses that UE retrieves non-access stratum (NAS) protocol context for EPS sessions from non-volatile memory, for example, information related to mobility, authentication, and/or security (in other words, security keys)), and 
re-establish the communication session with the wireless network using the retrieved at least one of the session credentials or security keys (Lin, Col. 10 discloses that upon exiting the power saving mode, UE loads a non-access stratum (NAS) protocol context from non-volatile memory to establish a EPS session.  See, also, Lin, Col. 13 that discloses that depending on whether the NAS protocol context is stale or not, the UE may not initiate an attach request procedure, and may initiate a service request instead, thereby reducing delay and conserving network resources during establishing the session, i.e., improve the efficiency during session reestablishment if a session had been established previously and is not stale). 


As to claim 15:
	Lin discloses the limitations of claim 15, as follows:
15. A non-transitory storage medium storing instructions executable by a processor or controller of a user equipment device (UE), 
wherein the instructions comprise instructions to cause the processor or controller to: 
cause a modem of the UE to establish a communication session with a wireless network (Lin, Col. 10 discloses that a EPS session management (ESM) is used to establish a session between a UE and a network);
perform one of: receive, from the wireless network via the modem, a message that includes power-saving mode (PSM) scheduling data for scheduling a PSM at the UE, or -25-Attorney Docket No. 0080-1229 trigger a pre-scheduled PSM event locally scheduled at the UE (Lin, Col. 8 discloses that a UE includes a real-time clock (RTC) that provides an indication of the time of day that is used by the UE to schedule a time for the UE to enter a power saving mode, i.e., at a pre-scheduled time);
interrupt, at a first time based on the PSM scheduling data or the pre-scheduled PSM event, a supply of power to the modem (Lin, fig. 6, step 640 depicts sending at a first time (with the first time determined by the UE based on RTC clock) an indication to a switch to interrupt power to a modem); and 
provide, based on the PSM scheduling data or the pre-scheduled PSM event at a second time that is subsequent to the first time, power to the modem (Lin, fig. 6, step 645 depicts sending at a second time that is subsequent to the first time (that is based on RTC clock as determined by the UE) an indication to a switch to provide power to a modem).
Lin does not directly disclose in Col. 10 that the session is established right towards the beginning of the call, but rather focuses on establishing a session after the UE exits power save mode.  But, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lin to include establishing a session when a call is initiated without the UE having entered or exited power save mode because any process that can be performed when a particular condition is satisfied (e.g., when UE exits power save mode) could be modified to be performed unconditionally or based on another condition (e.g., when a call is initiated between UE and network without the UE having even entered or exited power saving mode).


As to claim 16:
	Lin discloses the limitations of claim 15, and further discloses the limitations of claim 16, as follows:
16. The non-transitory storage medium of claim 15, 
wherein the instructions further comprise instructions to cause the processor or controller to: 
store, based on the PSM scheduling data or the pre-scheduled PSM event, at least one of session credentials or security keys associated with the communication session in a non-volatile memory (Lin, Col. 10 discloses that UE stores/retrieves non-access stratum (NAS) protocol context for EPS sessions from/to non-volatile memory, for example, information related to mobility, authentication, and/or security (that leads to an inference that security keys are stored), while Lin, Col. 13 discloses that the information in the NAS protocol context is used for establishing a data session with a network);
cause the modem to retrieve, upon providing the power to the modem, the at least one of session credentials or security keys from the non-volatile memory (Lin, Col. 10 discloses that UE retrieves non-access stratum (NAS) protocol context for EPS sessions from non-volatile memory, for example, information related to mobility, authentication, and/or security (in other words, security keys)); and 
cause the modem to re-establish the communication session with the wireless network using the retrieved at least one of session credentials or security keys (Lin, Col. 10 discloses that upon exiting the power saving mode, UE loads a non-access stratum (NAS) protocol context from non-volatile memory to establish a EPS session.  See, also, Lin, Col. 13 that discloses that depending on whether the NAS protocol context is stale or not, the UE may not initiate an attach request procedure, and may initiate a service request instead, thereby reducing delay and conserving network resources during establishing the session, i.e., improve the efficiency during session reestablishment if a session had been established previously and is not stale). 

As to claim 18:
	Lin discloses the limitations of claim 15, and further discloses the limitations of claim 18, as follows:
18. The non-transitory storage medium of claim 15, 
wherein the instructions to cause the processor or controller to interrupt the supply of power to the modem further comprise -26-Attorney Docket No. 0080-1229 instructions to cause the processor or controller to: 
open a switch that is connected between a battery and the modem to interrupt the power to the modem (Lin, fig. 6, step 640 depicts sending at a first time (that is based on RTC clock as determined by the UE) an indication to open a switch to interrupt power to a modem);   

As to claim 19:
	Lin discloses the limitations of claim 18, and further discloses the limitations of claim 19, as follows:
19. The non-transitory storage medium of claim 18, 
wherein the instructions to cause the processor or controller to provide power to the modem further comprise instructions to cause the processor or controller to: close the switch that is connected between the battery and the modem (Lin, fig. 6, step 645 depicts sending at a first time (that is based on RTC clock as determined by the UE) an indication to close a switch to switch on power to a modem).


Claims 5-6, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 10,499,340 B1 (hereinafter, "Lin") in view Pub. No. US 2013/0278421 A1 (hereinafter, "Sutton").

As to claim 5:
	Lin discloses the limitations of claim 1, and further discloses some of the limitations of claim 5, as follows:
5. The method of claim 1, 
wherein the non-volatile memory comprises a smart memory card or a Hardware Security Module (HSM) residing within the UE (Examiner notes that it is inherent in the wireless standards that devices or UEs include non-volatile memory in the form of smart cards such as SIM cards, UICC cards, etc.).
Alternatively, see, Sutton, paragraph [0039] that discloses that a UE includes a universal integrated circuit card (UICC) that is a smart card used in wireless standards such as GSM, UMTS, etc.).
Sutton is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the examples of smart cards in devices such as UICC as disclosed by Sutton in order to improve similar devices in a similar manner.

As to claim 6:
	Lin and Sutton disclose the limitations of claim 5. Sutton further discloses the limitations of claim 6, as follows:
6. The method of claim 5, 
wherein the smart memory card comprises a Subscriber Identity Module (SIM), a Universal Integrated Circuit Card (UICC), an embedded UICC (eUICC), or a Removable User Identity Module (R-UIM) card (Sutton, paragraph [0039] that discloses that a UE includes a universal integrated circuit card (UICC) that is a smart card used in wireless standards such as GSM, UMTS, etc.).
Regarding claim 6, the same motivation to combine Lin with Sutton utilized in claim 5 is equally applicable in the instant claim.

As to claim 13:
	Lin discloses the limitations of claim 12, and further discloses the limitations of claim 13, as follows:
13. The UE of claim 12, 
wherein the non-volatile memory comprises a smart memory card or a Hardware Security Module (HSM) residing within the UE (Examiner notes that it is inherent in the wireless standards that devices or UEs include non-volatile memory in the form of smart cards such as SIM cards, UICC cards, etc.).
Alternatively, see, Sutton, paragraph [0039] that discloses that a UE includes a universal integrated circuit card (UICC) that is a smart card used in wireless standards such as GSM, UMTS, etc.).
Sutton is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the examples of smart cards in devices such as UICC as disclosed by Sutton in order to improve similar devices in a similar manner.

As to claim 14:
	Lin discloses the limitations of claim 13, and further discloses the limitations of claim 14, as follows:
14. The UE of claim 13, 
wherein the smart memory card comprises a Subscriber Identity Module (SIM), a Universal Integrated Circuit Card (UICC), an embedded UICC (eUICC), or a Removable User Identity Module (R-UIM) card (Sutton, paragraph [0039] that discloses that a UE includes a universal integrated circuit card (UICC) that is a smart card used in wireless standards such as GSM, UMTS, etc.).
Regarding claim 14, the same motivation to combine Lin with Sutton utilized in claim 13 is equally applicable in the instant claim.


As to claim 17:
	Lin discloses the limitations of claim 16, and further discloses the limitations of claim 17, as follows:
17. The non-transitory storage medium of claim 16, 
wherein the non-volatile memory comprises a memory of a Subscriber Identity Module (SIM), a Universal Integrated Circuit Card (UICC), an embedded UICC (eUICC), a Removable User Identity Module (R-UIM) card, or a Hardware Security Module (HSM) (Examiner notes that it is inherent in the wireless standards that devices or UEs include non-volatile memory in the form of smart cards such as SIM cards, UICC cards, etc.).
Alternatively, see, Sutton, paragraph [0039] that discloses that a UE includes a universal integrated circuit card (UICC) that is a smart card used in wireless standards such as GSM, UMTS, etc.).
Sutton is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the examples of smart cards in devices such as UICC as disclosed by Sutton in order to improve similar devices in a similar manner.

Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 10,499,340 B1 (hereinafter, "Lin") in view Pub. No. US 6,424,270 B1 (hereinafter, "Ali").
As to claim 7:
	Lin discloses the limitations of claim 1, and further discloses the limitations of claim 7, as follows:
7. The method of claim 1, 
wherein the UE comprises a meter interface unit associated with a utility meter (Lin, Col. 5 discloses that a UE (e.g., 120a, 120b, 120c) in a non-limiting example is a suitable device that is configured to communicate via a wireless or wired medium, such as smart meters/sensors).
Even though Examiner believes that Lin is enough to disclose the instant limitation, but as an alternative, see also, Ali, Col. 1 that discloses that non-limiting example of meters that include a meter interface unit that controls transmission of usage information read from the meter.
Ali is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices (e.g., Ali discloses power management circuitry is provided to limit application of power to a device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the details of a meter interface unit as disclosed by Ali in order to improve similar devices in a similar manner.

As to claim 9:
	Lin discloses the limitations of claim 8, and further discloses the limitations of claim 9, as follows:
9. The UE of claim 8, 
wherein the UE comprises a meter interface unit associated with a utility meter (Lin, Col. 5 discloses that a UE (e.g., 120a, 120b, 120c) in a non-limiting example is a suitable device that is configured to communicate via a wireless or wired medium, such as smart meters/sensors).
Even though Examiner believes that Lin is enough to disclose the instant limitation, but as an alternative, see also, Ali, Col. 1 that discloses that non-limiting example of meters that include a meter interface unit that controls transmission of usage information read from the meter.
Ali is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices (e.g., Ali discloses power management circuitry is provided to limit application of power to a device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the details of a meter interface unit as disclosed by Ali in order to improve similar devices in a similar manner.

As to claim 20:
	Lin discloses the limitations of claim 15, and further discloses the limitations of claim 20, as follows:
20. The non-transitory storage medium of claim of claim 15, wherein the UE comprises a meter interface unit associated with a utility meter (Lin, Col. 5 discloses that a UE (e.g., 120a, 120b, 120c) in a non-limiting example is a suitable device that is configured to communicate via a wireless or wired medium, such as smart meters/sensors).
Even though Examiner believes that Lin is enough to disclose the instant limitation, but as an alternative, see also, Ali, Col. 1 that discloses that non-limiting example of meters that include a meter interface unit that controls transmission of usage information read from the meter.
Ali is combinable Lin because both belong to the same field of endeavor of
improving power management functionality of communication devices (e.g., Ali discloses power management circuitry is provided to limit application of power to a device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Lin to include the details of a meter interface unit as disclosed by Ali in order to improve similar devices in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412